
	

113 HR 567 IH: State Health Flexibility Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 567
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Rokita (for
			 himself, Mr. Lamborn,
			 Mr. Garrett,
			 Mr. Scalise,
			 Mr. Mulvaney,
			 Mr. Huelskamp,
			 Mr. Broun of Georgia,
			 Mr. Westmoreland,
			 Mr. Radel,
			 Mr. Ross, Mr. Poe of Texas, Mr. Holding, Mr.
			 Hensarling, Mr. Duncan of South
			 Carolina, Mr. Cotton,
			 Mr. Culberson,
			 Mr. Huizenga of Michigan,
			 Mrs. Black,
			 Mr. Bucshon,
			 Mr. Bishop of Utah,
			 Mr. Stewart,
			 Mr. Fleming,
			 Mr. Pearce,
			 Mr. Austin Scott of Georgia,
			 Mr. LaMalfa,
			 Mr. Marchant,
			 Mr. Roe of Tennessee,
			 Mr. Palazzo,
			 Mrs. Lummis,
			 Mrs. Blackburn,
			 Mr. Flores,
			 Mr. Gohmert,
			 Mr. Amodei,
			 Mr. McHenry, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to replace the Medicaid
		  program and the Children’s Health Insurance program with a block grant to the
		  States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the State Health Flexibility Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Health grants to the States for health care services to
				indigent individuals.
						Title XXII—BLOCK GRANTS TO STATES FOR HEALTH CARE SERVICES TO
				  INDIGENT INDIVIDUALS
						Sec. 2201. Purpose.
						Sec. 2202. Grants to States.
						Sec. 2203. Administrative and fiscal
				  accountability.
						Sec. 2204. Nondiscrimination provisions.
						Sec. 2205. Emergency assistance.
						Sec. 2206. Definitions.
					Sec. 3. Repeal of PPACA, HCERA, and the Federal requirements of
				Medicaid and CHIP.
					Sec. 4. Severability.
					Sec. 5. Effective date.
				
			2.Health grants to
			 the States for health care services to indigent individuals
			(a)Health care
			 block grant to StatesThe Social Security Act is amended by
			 adding at the end the following new title:
				
					XXIIBLOCK GRANTS TO
				STATES FOR HEALTH CARE SERVICES TO INDIGENT INDIVIDUALS
						2201.PurposeThe purpose of this title is to provide
				Federal financial assistance to the States, in the form of a single grant, to
				allow the States maximum flexibility in providing, and financing the provision
				of, health-care-related items and services to indigent individuals.
						2202.Grants to
				States
							(a)In
				generalSubject to the
				requirements of this title, each State is entitled to receive from the
				Secretary of the Treasury a grant for each quarter of fiscal years 2014, 2015,
				2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023, in an amount that is equal
				to 25 percent of the total amount received by a State under title XIX and title
				XXI for fiscal year 2012.
							(b)AppropriationOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated for fiscal
				years 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023 such sums
				as are necessary for grants under this section.
							(c)Requirements
				relating to intergovernmental financingThe Secretary of the
				Treasury shall make the transfer of funds under grants under
				subsection (a) directly to each State in
				accordance with the requirements of section 6503 of title 31, United States
				Code.
							(d)Expenditure of
				funds
								(1)In
				generalExcept as provided in
				paragraph (2), amounts received by a State under this title for any fiscal year
				shall be expended by the State in such fiscal year or in the succeeding fiscal
				year.
								(2)Use of rainy day
				fund permittedOf the amounts received by a State under this
				title, the State may set aside, in a separate account, such amounts as the
				State deems necessary to provide, without fiscal limitation,
				health-care-related items and services for indigent individuals during—
									(A)periods of
				unexpectedly high rates of unemployment; or
									(B)periods related to
				circumstances that are not described in subparagraph (A) and that cause
				unexpected increases in the need for such items and services for such
				individuals.
									(3)Funds remaining
				after fiscal year 2022If, after fiscal year 2023, a State has
				funds in the account under paragraph (2), the State may only expend such funds
				if such funds are used in a manner that is permitted under subsection (e), as
				such subsection is in effect on September 30, 2023.
								(e)Use of
				fundsA State may only use the amounts received under subsection
				(a) as follows:
								(1)General
				purposeFor the purpose under
				section 2201, including the provision of health-care-related items and services
				as required under section 2205. Nothing in this title shall be construed as
				limiting the flexibility of a State to determine which providers of such items
				and services qualify to receive payment from a grant made to the State under
				this title.
								(2)Funding for risk
				adjustment mechanismsTo fund
				qualified high risk pools, reinsurance pools, or other risk-adjustment
				mechanisms used for the purpose of subsidizing the purchase of private health
				insurance for the high-risk population.
								(3)Authority to use
				portion of Federal assistance for other welfare-related programs
									(A)In
				generalSubject to the limit under subparagraph (B), to carry out
				a State program pursuant to any or all of the following provisions of
				law:
										(i)Part A of title IV
				of this Act.
										(ii)Section 1616 of
				this Act.
										(iii)The Food and
				Nutrition Act of 2008.
										(B)LimitationA State may not use more than 30 percent of
				the amount received under subsection (a) for a fiscal year to carry out a State
				program, or programs, under subparagraph (A).
									(C)Requirements on
				fundsAny amounts that are used under subparagraph (A)—
										(i)shall not be
				subject to any of the requirements of subsection (d), subsection (f), section
				2204, or section 2205; and
										(ii)shall be subject
				to—
											(I)the audit
				requirements under section 2203; and
											(II)any requirements
				that apply to Federal funds provided directly for such State program.
											(f)Maintenance of
				current law restrictions on use of federal funds
								(1)In
				general
									(A)No funding for
				abortionsNone of the funds
				appropriated in this title shall be expended for any abortion.
									(B)No funds for
				coverage of abortionNone of
				the funds appropriated in this title shall be expended for health benefits
				coverage that includes coverage of abortion.
									(C)Health benefits
				coverage definedFor purposes of this subsection, the term
				health benefits coverage means the package of services covered by
				a managed care provider or organization pursuant to a contract or other
				arrangement.
									(2)ExceptionsThe
				limitations established in
				paragraph (1) shall not apply to an
				abortion—
									(A)if the pregnancy
				is the result of an act of rape or incest; or
									(B)in the case where a woman suffers from a
				physical disorder, physical injury, or physical illness that would, as
				certified by a physician, place the woman in danger of death unless an abortion
				is performed, including a life-endangering physical condition caused by or
				arising from the pregnancy itself.
									(3)State funds used
				in conjunction with Federal fundsThe limitations established in paragraph
				(1) shall apply to any State funds used in conjunction with Federal funds
				appropriated under this title to provide, or finance the provision of,
				health-care-related items and services to indigent individuals pursuant to
				section 2201 or subsections (d)(2), (e)(1), or (e)(2) of this section.
								(4)Option to
				purchase separate coverage or planNothing in this subsection
				shall be construed as prohibiting a State from purchasing separate coverage for
				abortions for which funding is prohibited under this subsection, or a health
				plan that includes such abortions, so long as such coverage or plan is paid for
				entirely using funds not provided by this title.
								(5)Option to offer
				coverage or planNothing in
				this subsection shall restrict any health insurance issuer from offering
				separate coverage for abortions for which funding is prohibited under this
				subsection, or a health plan that includes such abortions, so long as—
									(A)premiums for such
				separate coverage or plan are paid entirely with funds not provided by this
				title; and
									(B)administrative
				costs and all services offered through such separate coverage or plan are paid
				for using only premiums collected for such coverage or plan.
									(6)Conscience
				protections
									(A)None of the funds
				appropriated in this Act may be made available to a Federal agency or program,
				or to a State or local government, if such agency, program, or government
				subjects any institutional or individual health care entity to discrimination
				on the basis that the health care entity does not provide, pay for, provide
				coverage of, or refer for abortions.
									(B)In this paragraph,
				the term health care entity includes an individual physician or
				other health care professional, a hospital, a provider-sponsored organization,
				a health maintenance organization, a health insurance plan, or any other kind
				of health care facility, organization, or plan.
									(g)No funding for
				illegal aliensExcept as
				provided under this section and section 2205, no funds appropriated in this
				title may be used to provide health-care-related items and services to an alien
				who is not lawfully admitted for permanent residence or otherwise permanently
				residing in the United States under color of law.
							(h)NonentitlementNothing
				in this title shall be construed as providing an individual with an entitlement
				to health-care-related items and services under this title.
							2203.Administrative
				and fiscal accountability
							(a)Audits
								(1)Contract with
				approved auditing entityNot
				later than October 1, 2014, and annually thereafter, a State shall contract
				with an approved auditing entity (as defined under paragraph (3)(B)) for
				purposes of conducting an audit under
				paragraph (2) (with respect to the
				fiscal year ending September 30 of such year).
								(2)Audit
				requirementUnder a contract under paragraph (1), an approved
				auditing entity shall conduct an audit of the expenditures or transfers made by
				a State from amounts received under a grant under this title, or from State
				funds described in section 2202(f)(3), with respect to the fiscal year which
				such audit covers, to determine the extent to which such expenditures and
				transfers were expended in accordance with this title.
								(3)Entity
				conducting audit
									(A)In
				generalWith respect to a
				State, the audit under paragraph (2) shall be conducted by an approved auditing
				entity in accordance with generally accepted auditing principles.
									(B)Approved
				auditing entityFor purposes of this section, the term
				approved auditing entity means, with respect to a State, an entity
				that is—
										(i)approved by the
				Secretary of the Treasury;
										(ii)approved by the
				chief executive officer of the State; and
										(iii)independent of
				any Federal, State, or local agency.
										(4)Submission of
				auditNot later than December 31, 2014, and annually thereafter,
				a State shall submit the results of the audit under paragraph (2) (with respect
				to the fiscal year ending on September 30 of such year) to the State
				legislature and to the Secretary of the Treasury.
								(5)Additional
				accounting requirementsThe provisions of chapter 75 of title 31,
				United States Code, shall apply to the audit requirements of this
				section.
								(b)Reimbursement
				and penalty
								(1)In
				generalIf, through an audit conducted under subsection (a), an
				approved auditing entity finds that any amounts paid to a State under a grant
				under this title were not expended in accordance with this title—
									(A)the State shall
				pay to the Treasury of the United States any such amount, plus 10 percent of
				such amount as a penalty; or
									(B)the Secretary of
				the Treasury shall offset such amount plus the 10 percent penalty against any
				other amount in any other fiscal year that the State may be entitled to receive
				under a grant under this title.
									(2)Misuse of State
				fundsIf, through an audit
				conducted under subsection (a), an approved auditing entity finds that a State
				violated the requirements of section 2202(f)(3), the State shall pay to the
				Treasury of the United States 100 percent of the amount of State funds that
				were used in violation of section 2202(f)(3) as a penalty. Insofar as a State
				fails to pay any such penalty, the Secretary of the Treasury shall offset the
				amount not so paid against the amount of any grant otherwise payable to the
				State under this title.
								(c)Annual reporting
				requirements
								(1)In
				generalNot later than January 31, 2015, and annually thereafter,
				each State shall submit to the Secretary of the Treasury and the State
				legislature a report on the activities carried out by the State during the most
				recently completed fiscal year with funds received by the State under a grant
				under this title for such fiscal year.
								(2)ContentA
				report under paragraph (1) shall, with respect to a fiscal year—
									(A)contain the
				results of the audit conducted by an approved auditing entity for a State for
				such fiscal year, in accordance with the requirements of subsection (a) of this
				section;
									(B)specify the amount of the grant made to the
				State under this title that is used to carry out a program under section
				2202(e)(3); and
									(C)be in such form
				and contain such other information as the State determines is necessary to
				provide—
										(i)an accurate description of the activities
				conducted by the State for the purpose described under section 2201 and any
				other use of funds permitted under subsections (d) and (e) of section 2202;
				and
										(ii)a
				complete record of the purposes for which amounts were expended in accordance
				with this title.
										(3)Conformity with
				accounting principalsAny financial information in the report
				under paragraph (1) shall be prepared and reported in accordance with generally
				accepted accounting principles, including the provisions of chapter 75 of title
				31, United States Code.
								(4)Public
				availabilityA State shall make copies of the reports required
				under this section available on a public Web site and shall make copies
				available in other formats upon request.
								(d)Failure To
				comply with requirementsThe Secretary of the Treasury shall not
				make any payment to a State under a grant authorized by section 2202(a)—
								(1)if an audit for a
				State is not submitted as required under subsection (a), during the period
				between the date such audit is due and the date on which such audit is
				submitted;
								(2)if a State fails to submit a report as
				required under subsection (c), during the period between the date such report
				is due and the date on which such report is submitted; or
								(3)if a State
				violates a requirement of section 2202(f), during the period beginning on the
				date the Secretary becomes aware of such violation and the date on which such
				violation is corrected by the State.
								(e)Administrative
				supervision and oversight
								(1)Limited role for
				Secretary of Treasury and the Attorney general
									(A)TreasuryThe
				authority of the Secretary of the Treasury under this title is limited
				to—
										(i)promulgating
				regulations, issuing rules, or publishing guidance documents to the extent
				necessary for purposes of implementing subsection (a)(3)(B), subsection (b),
				and subsection (d);
										(ii)making quarterly
				payments to the States under grants under this title in accordance with section
				2202(a);
										(iii)approving
				entities under subsection (a)(3)(B) for purposes of the audits required under
				subsection (a);
										(iv)withholding
				payment to a State of a grant under subsection (d) or offsetting a payment of
				such a grant to a State under subsection (b); and
										(v)exercising the
				authority relating to nondiscrimination that is specified in section
				2204(b).
										(B)Attorney
				generalThe authority of the Attorney General to supervise the
				amounts received by a State under this title is limited to the authority under
				section 2204(c).
									(2)Federal
				supervision
									(A)In
				generalExcept as provided under paragraph (1), an administrative
				officer, employee, department, or agency of the United States (including the
				Secretary of Health and Human Services) may not—
										(i)supervise—
											(I)the amounts
				received by the States under this title; or
											(II)the use of such
				amounts by the States; or
											(ii)promulgate
				regulations or issue rules in accordance with this title.
										(B)Limitation on
				Secretary of Health and Human ServicesThe Secretary of Health and Human Services
				shall have no authority over any provision of this title.
									(f)Reservation of
				State powersNothing in this
				section shall be construed to limit the power of a State, including the power
				of a State to pursue civil and criminal penalties under State law against any
				individual or entity that misuses, or engages in fraud or abuse related to, the
				funds provided to a State under this title.
							2204.Nondiscrimination
				provisions
							(a)No
				discrimination against individualsNo individual shall be
				excluded from participation in, denied the benefits of, or subjected to
				discrimination under, any program or activity funded in whole or in part with
				amounts paid to a State under this title on the basis of such
				individual’s—
								(1)disability under
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);
								(2)sex under title IX
				of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or
								(3)race, color, or
				national origin under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d
				et seq.).
								(b)Compliance
								(1)If the Secretary
				of the Treasury determines that a State or an entity that has received funds
				from amounts paid to a State under a grant under this title has failed to
				comply with a provision of law referred to in subsection (a), the Secretary of
				the Treasury shall notify the chief executive officer of the State of such
				failure to comply and shall request that such chief executive officer secure
				such compliance.
								(2)If, not later than
				60 days after receiving notification under paragraph (1), the chief executive
				officer of a State fails or refuses to secure compliance with the provision of
				law referred to in such notification, the Secretary of the Treasury may—
									(A)refer the matter
				to the Attorney General with a recommendation that an appropriate civil action
				be instituted; or
									(B)exercise the
				powers and functions provided under section 505 of the Rehabilitation Act of
				1973 (29 U.S.C. 794a), title IX of the Education Amendments of 1972 (20 U.S.C.
				1681 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
				seq.) (as applicable).
									(c)Civil
				actionsIf a matter is referred to the Attorney General under
				subsection (b)(2)(A), or the Attorney General has reason to believe that a
				State or entity has failed to comply with a provision of law referred to in
				subsection (a), the Attorney General may bring a civil action in an appropriate
				district court of the United States for such relief as may be appropriate,
				including injunctive relief.
							2205.Emergency
				assistance
							(a)In
				generalA State that receives a grant under this title for a
				fiscal year shall provide payment for health-care-related items and services
				provided to a citizen, legal resident, or an alien who is not lawfully admitted
				for permanent residence or otherwise permanently residing in the United States
				under color of law, consistent with the requirements of section 1867,
				if—
								(1)such
				health-care-related items and services are—
									(A)necessary for the
				treatment of an emergency medical condition; and
									(B)health-care-related
				items and services that such State would provide payment for under this title,
				if provided to an indigent individual;
									(2)the individual meets all necessary
				eligibility requirements for health-care-related items and services under the
				State program funded under this title, except for any requirement related to
				immigration status; and
								(3)such items and
				services are not related to an organ transplant procedure.
								(b)Emergency
				medical conditionFor purposes of this section, the term
				emergency medical condition means a medical condition (including
				emergency labor and delivery) manifesting itself by acute symptoms of
				sufficient severity (including severe pain) such that the absence of immediate
				medical attention could reasonably be expected to result in—
								(1)placing the
				patient’s health in serious jeopardy;
								(2)serious impairment
				to bodily functions; or
								(3)serious
				dysfunction of any bodily organ or part.
								2206.DefinitionsFor purposes of this title:
							(1)Health-care-related
				items and servicesThe term
				health-care-related items and services shall be defined by a State
				with respect to use of such term for purposes of the application of this title
				to the State.
							(2)High-Risk
				PopulationThe term high-risk population means
				individuals who are described in one of the following subparagraphs:
								(A)Individuals who,
				by reason of the existence or history of a medical condition, are able to
				acquire health coverage only at rates which are at least 150 percent of the
				standard risk rates for such coverage.
								(B)Individuals who
				are provided health coverage by a qualified high risk pool.
								(3)Indigent
				individualThe term indigent individual shall be
				defined by a State with respect to use of such term for purposes of the
				application of this title to the State.
							(4)Qualified high
				risk poolThe term
				qualified high risk pool has the meaning given such term in
				section 2745(g)(1)(A) of the Public Health Service Act.
							(5)Risk-Adjustment
				Mechanism DefinedFor purposes of this section, the term
				risk-adjustment mechanism means any risk-spreading mechanism to
				subsidize the purchase of private health insurance for the high-risk
				population, including a qualified high risk
				pool.
							.
			(b)Report on
			 reduction of Federal administrative expendituresBeginning not later than October 31, 2014,
			 and annually thereafter until October 31, 2023, the Secretary of Health and
			 Human Services, in consultation with the Secretary of the Treasury, shall
			 submit a report to the Committee on Energy and Commerce in the House of
			 Representatives and the Finance Committee in the Senate containing a
			 description of the total reduction in Federal expenditures required to
			 administer and provide oversight for the programs to provide
			 health-care-related items and services to indigent individuals under this Act,
			 compared to the expenditures required to administer and provide oversight for
			 the programs under titles XIX and XXI of the Social Security Act, as in effect
			 on September 30, 2012.
			(c)State
			 definedSection 1101(a)(1) of
			 the Social Security Act (42 U.S.C. 1301(a)(1)) is amended—
				(1)in the first
			 sentence, by striking and XXI and inserting XXI, and
			 XXII; and
				(2)in the fourth
			 sentence, by striking and XXI and inserting , XXI, and
			 XXII.
				3.Repeal of PPACA,
			 HCERA, and the Federal requirements of Medicaid and CHIP
			(a)PPACAThe Patient Protection and Affordable Care
			 Act (Public Law 111–148) is repealed, and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			(b)HCERATitle
			 I and subtitle B of title II of the Health Care and Education Reconciliation
			 Act of 2010 (Public Law 111–152) are repealed, and the provisions of law
			 amended or repealed by such title or subtitle, respectively, are restored or
			 revived as if such title and subtitle had not been enacted.
			(c)Medicaid and
			 CHIPTitles XIX and XXI of the Social Security Act are
			 repealed.
			4.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is found to be
			 unconstitutional, the remainder of this Act, or the application of that
			 provision to other persons or circumstances, shall not be affected.
		5.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect with respect to items and
			 services furnished on or after October 1, 2013.
		
